ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
West Point Contractors, Inc.                    ) ASBCA Nos. 63039, 63040
                                                )
Under Contract No. W9126G-18-D-0025             )
               T.O. W9126G-18-F-2500            )

APPEARANCE FOR THE APPELLANT:                      Casey J. McKinnon, Esq.
                                                    Cohen Seglias Pallas Greenbelt & Furman PC
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Maureen E. Rudolph, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Albuquerque
                                                   Shane T. Lauritzen, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Vicksburg

                                ORDER OF DISMISSAL

       The disputes have been settled. These appeals are dismissed with prejudice.

       Dated: October 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63039, 63040, Appeals of West
Point Contractors, Inc., rendered in conformance with the Board’s Charter.

       Dated: October 19, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
    Board of Contract Appeals




2